Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 9/22/22 as being acknowledged and entered.  By this amendment claims 1-20 are pending and claims 5-7 and18 are withdrawn.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-12, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(s) as being anticipated by Kanamori et al. (US PGPub 2021/0118902).
Claim 1:  Kanamori teaches (Fig. 30) a semiconductor storage device comprising: a substrate (100) having a surface; a first conductive layer (482) disposed on the substrate, the first conductive layer extending in a first direction parallel to the surface of the substrate; the first conductive layer having a hole extending through the first conductive layer; a second conductive layer (484) disposed on the first conductive layer, and extending in the first direction; a first insulating layer (315) disposed between the first conductive layer and the second conductive layer, a first insulation plug (545) disposed on the substrate, the first insulation plug extending in a second direction intersecting with the first direction, the first insulation plug (545) extending through the hole of the first conductive layer (482); and a contact plug (574) disposed on the first insulation plug, the contact plug extending in the second direction, and intersecting with the second conductive layer (46), wherein a first width of the hole of the first conductive layer in the first direction is substantially the same as a second width of the first insulation plug at the first insulating layer in the first direction (Fig. 30).  
Claim 2:  Kanamori teaches (Fig. 30) the contact plug contacts a side surface of the second conductive layer in an area in which the contact plug intersects with the second conductive layer, whereby the contact plug is electrically connected to the second conductive layer.  
Claim 10:  Kanamori teaches (Fig. 30) the insulation plug is arranged as a support column.  
Claim 11:  Kanamori teaches [0098] the contact plug includes a plurality of conductive layers.  
Claim 12:  Kanamori teaches [0098] each of the plurality of conductive layers include a barrier metal.  
Claim 14:  Kanamori teaches (Fig. 30) the first conductive layer is a part of a stack of alternating conducting and insulating layers.  
Claim 15:  Kanamori teaches (Fig. 30) a semiconductor storage device comprising: a first insulation plug (545) disposed on a substrate (100) and extending in a first direction intersecting with a surface of the substrate (100); a contact plug (574) disposed on the first insulation plug and extending in the first direction; a first conductive layer (482) arranged on the substrate around the first insulation plug and extending in a second direction parallel to the surface of the substrate; and a second conductive layer (484) arranged around the contact plug on the first conductive layer and extending in the second direction; and a first insulating layer (315) disposed between the first conductive layer and the second conductive layer, wherein a first width of the first insulation plug at the first conductive layer in the second direction is substantially the same as a second width of the first insulation plug at the first insulating layer in the second direction (Fig. 30).  
Claim 16:  Kanamori teaches (Fig. 30) contact plug contacts a side surface of the second conductive layer in an area in which the contact plug intersects with the second conductive layer, whereby the contact plug is electrically connected to the second conductive layer.  
Claim 19:  Kanamori teaches (Fig. 30) a lower surface of the contact plug is higher than a lower surface of the second conductive layer in the second direction.
Claim 20:  Kanamori teaches a corner between the hole and the upper surface of the second conductive layer is covered with a second insulating layer (745).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US PGPub 2021/0118902), as applied to claims 1 and 15 above, and further in view of Mori (US Patent 10,129,929).
Regarding claim 3, as described above, Kanamori substantially reads on the invention as claimed, except Kanamori do not teach a first cross section is a cross section of a first portion of the contact plug intersects with the second conductive layer along the first direction, a second cross section is a cross section of a second portion of the contact plug above the second conductive layer along the first direction, and a diameter of the first cross section is greater than a diameter of the second cross section.  Mori teaches a first cross section is a cross section of a first portion of the contact plug intersects with the second conductive layer along the first direction, a second cross section is a cross section of a second portion of the contact plug above the second conductive layer along the first direction, and a diameter of the first cross section is greater than a diameter of the second cross section to provide adequate connection to the above conductive structures (ABS).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kanamori to have the cross section claimed to provide adequate connection to the above conductive structures as taught by Mori (ABS).  
Claim 4:  Mori teaches (Fig. 1A) a first insulating layer (60) disposed between the first conductive layer (30) and the second conductive layer (30), wherein the contact plug contacts a side surface of the second conductive layer and extends to the first insulating layer.  The contact plug electrically contacts a side surface of the second conductive layer.
Claim 9:  Mori teaches (Fig. 1A) in an area where the first insulation plug and the contact plug come into contact with each other, the contact plug has: (a) a first portion having a surface along the first direction, and (b)a second portion extending from the first portion in the second direction and extending to an outer peripheral portion of the first insulation plug.  
Claim 17:  Mori teaches (Fig. 1A) a first insulating layer (60) disposed between the first conductive layer (30) and the second conductive layer (30), wherein the contact plug contacts a side surface of the second conductive layer and extends to the first insulating layer. The contact plug electrically contacts a side surface of the second conductive layer.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US PGPub 2021/0118902), as applied to claim 1 above, and further in view of Cui (WO2019/160593).
Regarding claim 8, as described above, Kanamori substantially reads on the invention as claimed, except Kanamori does not teach the first insulation plug and the contact plug come into contact with each other, the first insulation plug having: (a) a first portion having a surface along the first direction, and (b) a second portion extending from the first portion in the second direction and extending into the contact plug.  Cui (593) teaches the first insulation plug (842) and the contact plug (86) come into contact with each other, the first insulation plug having: (a) a first portion having a surface along the first direction, and (b) a second portion extending from the first portion in the second direction and extending into the contact plug to provide support for the staircase region allowing for more memory integration [0088].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kanamori to have had the characteristics claimed to provide support for the staircase region allowing for more memory integration [0088] a taught by Cui (593).  
Claim 13:  Cui teaches [0187] the plurality of conductive layers include tungsten and titanium nitride.  Tungsten and titanium nitride is a well known combination of materials to use in a semiconductor contact.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a deep trench contact (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814